Title: From Alexander Hamilton to James McHenry, 28 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York August 28—1799
          
          Col. Bentley, in his letter of the eighteenth of this month, writes to me as follows—“When the four month’s pay was forwarded for the officers, no pay was contemplated for those who might be appointed to succeed the Staff of the line, nor for the Medical Staff—All of those will expect it, and some have made application. If an advance to them is contemplated, I could wish that orders were given for it”
          I would must request your attention to this subject—
          With great respect Sir yr obt sert
          Col. Bentley likewise informs me that Lieut. Crump of his regiment has resigned, and proposes Lieut. Call, who has been heretofore recommended to you, as a proper person to fill the vacancy. He mentions observes that Mr. Call, if he succeeds is appointed, will expect to be the Junior second Lieutenant. Mess. Isaac Heiskell, and William H. Thoms are mentioned to me by Col Bentley as candidates for the offi post of Cadet.
          With great consn respect & &
          Secretary of War
        